Case: 4:18-cr-00975-CDP-JMB Doc. #: 199 Filed: 06/02/20 Page: 1 of 6 PageID #: 667



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

    UNITED STATES OF AMERICA,                     )
                                                  )
    vs.                                           )       No.: 4:18-cr-00975-CDP (JMB)
                                                  )
    DUSTIN BOONE,                                 )
    CHRISTOPHER MEYERS, and                       )
    STEVEN KORTE,                                 )
                                                  )
               Defendants.                        )

             DEFENDANT STEVEN KORTE’S MOTION TO DISMISS
      COUNT THREE AND COMBINED MEMORANDUM OF LAW IN SUPPORT

               COMES NOW Defendant, Steven Korte (“Defendant” or “Korte”), by and

    through undersigned counsel, pursuant to Federal Rules of Criminal Procedure 12(b)(3),

    and respectfully requests this Court dismiss count three of the superseding indictment

    because it fails to state an offense.

                       MEMORANDUM IN SUPPORT OF DEFENDANT
                       KORTE’S MOTION TO DISMISS COUNT THREE

          I.      Statement of Facts

               On December 12, 2019, a superseding indictment [Doc. # 136] (the “indictment”)

    was returned in this case, charging Korte and two other defendants with crimes related to

    the St. Louis Metropolitan Police Department’s (“SLMPD”) response to protests

    resulting from Officer Stockley’s acquittal in September 2017. Count I of the indictment

    alleges that all three defendants, including Korte, “while aiding and abetting each other,

    and others, while acting under color of law, willfully deprived L.H. of the right to be free

    from unreasonable seizure, . . . which includes the right to be free from unreasonable

    force” and that the alleged actions “resulted in bodily injury to L.H.” Count III alleges




                                                  1
Case: 4:18-cr-00975-CDP-JMB Doc. #: 199 Filed: 06/02/20 Page: 2 of 6 PageID #: 668



    that Korte “did willfully and knowingly make materially false, fictitious, and fraudulent

    statements to a Special Agent of the Federal Bureau of Investigation (FBI) concerning

    facts material to a matter being investigated by the FBI, . . . “[s]pecifically . . . (1) that he

    had not been involved in the arrest of L.H. on September 17, 2017, when he then and

    there knew he had, in fact, participated in the arrest of L.H. on September 17, 2017, (2)

    that he had not yelled at L.H. ‘Hands out!,’ while participating in the arrest of L.H. on

    September 17, 2017, when he well knew that he did in fact give such orders to L.H., and

    (3) that his voice was not captured on a recording of L.H.’s arrest giving the

    aforementioned commands, even though he well knew his voice was on the recording,

    having listened to the recording, and denying the same, in the presence of an FBI agent.”

            In July, 2018, Defendant Korte was requested by federal law enforcement officers

    to appear before the grand jury on the basis that he had purportedly been served with a

    grand jury subpoena. Because he was scheduled to be out of town on the date provided

    on the subpoena, Defendant Korte was informed that he should come in to satisfy the

    subpoena on or about July 25, 2018. Korte was not served with a subpoena before he

    reported to the courthouse on that date.

            On July 25, 2018, rather than being questioned before the grand jury, he was

    taken into a separate room in the courthouse to be interviewed by three government

    attorneys, Fara Gold, Jennifer Winfield, and Emily Savner, and two FBI agents, Darren

    Boelje and John Flick. He was not told that he was free to leave, but instead understood

    that he was compelled to remain due to the grand jury subpoena. During that interview,

    he answered a number of questions about the events of September 17, 2017. The FBI-302

    report memorializing his statement indicates, in particular, that Korte informed the




                                                    2
Case: 4:18-cr-00975-CDP-JMB Doc. #: 199 Filed: 06/02/20 Page: 3 of 6 PageID #: 669



    investigators that he did not make any arrests on that evening, and that he did not have

    any knowledge about what happened to L.H.

           After his interview concluded, Defendant Korte was served with a subpoena to

    appear before a grand jury on August 8, 2018. When he arrived at the courthouse,

    pursuant to the subpoena, rather than being questioned before the grand jury, he again

    was taken into a separate room in the courthouse to be interviewed by two of the

    government’s attorneys, Fara Gold and Emily Savner, and FBI Special Agent Darren

    Boelje. He was not told that he was free to leave, but understood that he was compelled

    to remain due to the outstanding grand jury subpoena. During the interview, Defendant

    Korte was played a brief audio recording from L.H.’s phone at the time of his arrest. The

    report of this interview indicates that Defendant Korte was asked whether his voice was

    on the recording and whether he was the one who said a short two-word phrase, “hands

    out,” on the recording, and that he answered in the negative. He was then reportedly

    asked if he knew why other people might have identified that two-word phrase as having

    been spoken by Korte, and stated that he did not know why. No other questions of

    significance were asked of him on that date.

           The statements attributed to Defendant Korte during these interviews are pleaded

    as the basis of count three of the superseding indictment. It appears, based on the report

    generated to memorialize this interview, that the charged questions were the only

    substantive questions asked of Defendant Korte at the early August interview. It therefore

    seems that the sole purposes of the early August interview was to alternatively: 1) collect

    incriminating evidence from Defendant Korte for use against him; or 2) to collect




                                                   3
Case: 4:18-cr-00975-CDP-JMB Doc. #: 199 Filed: 06/02/20 Page: 4 of 6 PageID #: 670



    purportedly false denials from Defendant Korte to support the Section 1001 count

    pleaded in the superseding indictment.

        II.      Law and Argument

              The superseding indictment alleges that Defendant made a materially false

    statement to an FBI agent in violation of 18 U.S.C.A. § 1001(a)(2). Section 1001(a)(2)

    provides the following in relevant part:

              (a) Except as otherwise provided in this section, whoever, in any matter
              within the jurisdiction of the executive, legislative, or judicial branch of
              the Government of the United States, knowingly and willfully--
              ...
              (2) makes any materially false, fictitious, or fraudulent statement or
              representation;
              ...
              shall be fined under this title, imprisoned not more than 5 years or, if the
              offense involves international or domestic terrorism (as defined in section
              2331), imprisoned not more than 8 years, or both.

    18 U.S.C.A. § 1001. “[T]he test for determining the materiality of the falsification is

    whether the falsification is calculated to induce action or reliance by an agency of the

    United States, is it one that could affect or influence the exercise of government

    functions, does it have a natural tendency to influence or is it capable of influencing

    agency decision?” U. S. v. Adler, 623 F.2d 1287, 1291 (8th Cir. 1980); see also United

    States v. Gaudin, 515 U.S. 506, 509, 115 S.Ct. 2310, 132 L.Ed.2d 444 (1999) (“The

    statement must have “a natural tendency to influence, or [be] capable of influencing, the

    decision of the decisionmaking body to which it was addressed.” (citation and quotations

    omitted) (alteration in original)).

              Here, Defendant Korte’s statements to federal law enforcement officers were not

    material in that they did not have a tendency to influence the relevant agencies’

    investigation. It is clear that the purpose of the August 2018 interview of Defendant, in



                                                   4
Case: 4:18-cr-00975-CDP-JMB Doc. #: 199 Filed: 06/02/20 Page: 5 of 6 PageID #: 671



    particular, was not investigatory. At the time the government agents conducted the

    August 2018 interview, they already believed that Defendant Korte was involved in the

    arrest and that it was his voice on the recording. Thus, his response did not influence the

    investigation and the interview appears to have been conducted with a purpose other than

    to investigate Defendant’s role in the arrest. Although Defendant Korte appeared for the

    August 2018 interview pursuant to a grand jury subpoena, he was not called before the

    grand jury, and the interview consisted only of the agents asking him whether he was

    involved in the arrest and playing the short recording. The purpose of the August 2018

    interview, in particular, appears to have been solely to attempt to induce Defendant to

    make a false statement to support a 18 U.S.C. §1001 charge—the interview served no

    other purpose. Because Defendant’s allegedly false statement did not influence or have a

    tendency to influence the government’s investigation, the statement was not material and

    count three should be dismissed. 1 See United States v. Lasater, 403 F. Supp. 208, 218

    (W.D. Mo. 1975), aff'd, 535 F.2d 1041 (8th Cir. 1976) (holding that an allegedly false

    statement to a grand jury in violation of 18 U.S.C.A. § 1621 was not material where the

    grand jury would not have learned anything it did not already know if the defendant had

    answered truthfully); United States v. Mancuso, 485 F.2d 275, 280–81 (2d Cir. 1973)



    1
      After an outside investigation by the office of the United States Attorney for the Eastern District of
    Missouri, into § 1001 charges against former National Security Adviser Michael Flynn, the Government in
    United States v. Flynn, moved to drop all charges against defendant Flynn, due, in part, to the lack of
    materiality in the false statements that were allegedly made by Flynn in an interview similar to the one
    conducted with Defendant Korte. See, e.g., “DOJ moves to drop Michael Flynn prosecution despite guilty
    plea; Trump had tweeted support”, ABA Journal, available at https://www.abajournal.com/news/article/us-
    moves-to-drop-michael-flynn-case-after-trump-called-the-case-outrageous. In its motion to dismiss charges
    in that case, filed on May 7, 2020, the United States concluded that “[it] is not persuaded that the January
    24, 2017 interview was conducted with a legitimate investigative basis and therefore does not believe
    Mr. Flynn's statements were material even if untrue. United States v. Flynn, 2020 WL 2213634 (D.D.C.)
    (emphasis added).




                                                         5
Case: 4:18-cr-00975-CDP-JMB Doc. #: 199 Filed: 06/02/20 Page: 6 of 6 PageID #: 672



    (holding that defendant’s allegedly false statement was not material where neither the

    answer he in fact gave nor the truth he allegedly concealed could have impeded or

    furthered the grand jury’s investigation).

       III.      Conclusion

              WHEREFORE, Defendant Steven Korte respectfully requests this Court dismiss

    count three of the superseding indictment.



    Dated: June 2, 2020                           Respectfully submitted,

                                                  ROGERS, SEVASTIANOS & BANTE, LLP


                                                  By:     /s/ John P. Rogers
                                                         JOHN P. ROGERS, #38743MO
                                                         Attorney for Defendant Korte
                                                         120 S. Central Avenue, Suite 160
                                                         Clayton, Missouri 63105
                                                         (314) 354-8484
                                                         Facsimile 354-8271
                                                         jrogers@rsblawfirm.com


                                 CERTIFICATE OF SERVICE
            By signature below, I hereby certify that on June 2, 2020, the foregoing was
    electronically filed with the Clerk of the Court to be served by operation of the Court’s
    electronic filing system upon Assistant United States Attorneys Emily Savner, Janea
    Lamar, Jennifer A. Winfield, Reginald L. Harris, Carrie Costantin, and Robert F.
    Livergood.

                           /s/ John P. Rogers




                                                 6
